Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-20 are allowed.
	Claims 1-20  are considered allowable since when reading the claims in light of the specification, none of the references of record alone or in combination disclose or suggest the combination of limitations specified in independent claim 1, including  “detecting one or more indicators of one or more state changes with respect to the event; state changes occurring within the event; modifying the adaptable content item based at least in part on a content object to form the composite; wherein composite corresponds to modified audiovisual advertisement; and output the content composite are a function of the set of rules and observation data corresponding to a type of media device to present the content composite and/or interaction with one or more previously presented content composites;, where the interaction corresponds to one or more types of bets previously placed and/or one or more amounts wagered ” Claims 8, 15 recite similar limitations.
	The closest prior art Hughes teaches displaying local advertisements and items based on sports events .  None of these references disclose claim 1: “detecting one or more indicators of one or more state changes with respect to the event; state changes occurring within the event; modifying the adaptable content item based at least in part on a content object to form the composite; wherein composite corresponds to modified audiovisual advertisement; and output 



Correspondence Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael Hong whose telephone number is (571)270-1553.  The examiner can normally be reached on M-F 9:00-5:30.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Nasser Goodarzi can be reached on (571)272-4195.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199.

/MICHAEL H HONG/Primary Examiner, Art Unit 2426